Order filed February 2, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00793-CV
                                     ____________

                  AGILITY PROJECT LOGISTICS, INC., Appellant

                                             V.

                   CONTRACTORS CARGO COMPANY, Appellee


                         On Appeal from the 189th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-22108



                                         ORDER

       On October 8, 2011, this court ordered the parties to mediation. The order states,
in pertinent part, “If mediation fully resolves the issues in the case, the court ORDERS the
parties to file a joint dispositive motion within 10 days of the conclusion of the mediation.
If the parties need more time to effectuate the terms of the settlement agreement, they shall,
within 10 days of the conclusion of the mediation, file a joint or agreed motion for an
extension of time to file their dispositive motion.” On December 22, 2011, the court was
advised the parties had fully resolved the issues in the case. Accordingly, the parties have
not complied with this court’s order by timely filing a motion to dismiss the appeal
pursuant to the settlement.

       Accordingly, we ORDER the parties to file a motion to dismiss, other dispositive
motion, or a motion for an extension of time to file their dispositive motion on or before
February 13, 2012.



                                         PER CURIAM




                                            2